DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branigan et al. (US Serial No. 2017/0247583), in view of Deegan et al. (GB 2580162).
Regarding claims 1, 3-4, 13-14, and 18; Branigan et al. teaches an optically clear adhesive composition comprising at least two reactive components: an ethylenically unsaturated polyester-containing oligomeric composition; and a (meth)acrylate functional material, and at least one initiator [0050].  Branigan et al. teaches the ethylenically unsaturated polyester-containing oligomeric composition is the reaction product of a saturated, amorphous co-polyester polyol and a compound with a terminal polyol-reactive group and a terminal ethylenically unsaturated group [0051], wherein suitable ethylenically unsaturated groups include (meth)acrylate groups [0052].  Branigan et al. teaches the reactive composition comprises at least one initiator, such as free radical photoinitiators (e.g. IRGACURE 819, LUCIRIN TPO(-L); photosensitizers) [0057] and diaryliodonium and triarylsulfonium salts (photoacid generator, claim 3-4, 13-14, 18) [0061].  Branigan et al. teaches employing both a free radical and a cationic photoinitiator in the preferred embodiments [Table 1].
Branigan et al. fails to teach the composition further comprising a trialkyl borane complex initiator.  Deegan et al. teaches a one part photocurable composition comprising a (meth)acrylate component, a Norrish type II photoinitiator, and a borane amine component, such as triethylborane-diethylenetriamine [abs], employed in an amount of about 2 wt% to about 8 wt% (claim 5) [0030].  Branigan et al. and Deegan at al. are analogous art because they are both concerned with the same field of endeavor, 
Branigan et al. fails to explicitly teach wherein a viscosity of the composition immediately after mixing and a viscosity of the composition about 24 hours after mixing changes by less than about 10%.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a composition comprising a free-radically polymerizable acrylate or meth(acrylate) functional group oligomer, a trialkyl borane complex initiator, a photoacid generator, and a photosensitizer results in a composition wherein the viscosity changes by less than 10% after 24 hours [p2].  Therefore, the claimed effects and physical properties, i.e. change in viscosity, would necessarily present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I &II. 
Regarding claim 2; Branigan et al. teaches liquid optically clear adhesives [0019].
Regarding claims 6 and 7; Branigan et al. teaches, in the preferred embodiments, employing about 1 wt% of the photosensitizer (PI) and 0.5 wt% of the photoacid generator (CI) [Table 1].
Regarding claim 8; Branigan et al. teaches mixing the components together (i.e. one-part system) [Ex], and further fails to mention a two-part system.
Regarding claims 9 and 10; Branigan et al. teaches the reactive composition comprise up to 95% by weight of the ethylenically unsaturated polyester-containing oligomeric composition, thus the (meth) acrylate functional material (i.e. monomer), is employed in an amount of 5% by weight or less [0070].
Regarding claim 11; Branigan et al. teaches, the composition, when placed between two transparent substrates, has a transmission of about 93%, a haze of between 0.25-0.79%, and a clarity of greater than 99% [Table 5].
Regarding claim 12; Branigan et al. teaches bonding a touch panel or display panel (such as an LCD panel) to a three-dimensional (3-D) cover glass by means of an optically clear adhesive can be challenging; newer designs use cover glasses having a thick (approaching 50 micrometers) ink step around the perimeter or frame of the cover glass, generating a substrate that is no longer flat but has a third dimension to it (i.e. the optically clear adhesive has to conform to significant differences in the z-dimension of the cover lens substrate). The region encompassed by the ink step is often referred to as a gap [0016]. Branigan et al. teaches the adhesive of the present invention is a flexible, free-standing curable film is presented that can be applied and handled as a film but upon heating to relatively low temperature the film softens and conforms to the structures on the surface and then cures to form an adhesive layer that has the 
Regarding claim 15; Branigan et al. teaches the reactive composition comprise up to 95% by weight of the ethylenically unsaturated polyester-containing oligomeric composition, thus the (meth) acrylate functional material (i.e. monomer), is employed in an amount of 5% by weight or less [0070], thus is “substantially free” of low molecular weight reactive species.
Regarding claim 16; Branigan et al. teaches adhesive articles (laminate), which comprise a first substrate with a first major surface and a second major surface and a curable film in contact with the second major surface of the first substrate [0071]. 
Regarding claim 17; Branigan eta l. teaches optically clear substrates [0005], for example glass [0072] and polyolefin substrates [0074]. 
Regarding claim 19; Branigan et al. teaches, the composition, when placed between two transparent substrates (laminate), has a transmission of about 93%, a haze of between 0.25-0.79%, and a clarity of greater than 99% [Table 5].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767